Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	Applicant’s arguments at pages 9 – 11 of the 2/16/2022 response relating to claim 1 as amended are persuasive in overcoming the obviousness rejections of the applied prior art of record.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152